Exhibit 10.1

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of December 19, 2014 (the “Second Amendment Date”), by and
between AMERICAN SUPERCONDUCTOR CORPORATION (“ASMC”), ASC DEVENS LLC (“Devens”),
and SUPERCONDUCTIVITY, INC. (“Superconductivity, together with ASMC and Devens,
collectively, “Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation (“Lender”).

RECITALS

Borrower and Lender are parties to that certain Loan and Security Agreement
dated as of June 5, 2012, as amended by a First Amendment to Loan and Security
Agreement dated as of November 15, 2013 (the “Agreement”). The parties desire to
amend the Agreement in accordance with the terms of this Amendment. Unless
otherwise defined herein, capitalized terms in this Amendment shall have the
meanings assigned in the Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Certain definitions in Section 1.1 are amended or added, as follows:

“Advance” means the Term Advance, Term Advance B or Term Advance C.

“Second Amendment” means that certain Second Amendment to Agreement dated as of
the Second Amendment Date between Borrower and Lender.

“Second Amendment Date” means December 19, 2014.

“Term Advance C” means the cash advance made under Section 2.1.2.

“Term Advance C Maturity Date” means March 1, 2017; provided that the Term
Advance C Maturity Date shall be June 1, 2017 if after the Second Amendment Date
and before December 31, 2015, Borrower receives proceeds of at least $10,000,000
from (i) the sale or issuance of the equity interests of ASMC or
(ii) Subordinated Indebtedness.

“Term Advance C Request” shall have the meaning assigned to such term in
Section 2.1.2(b).

2. Section 2.1.2 is added to the Agreement, as follows:

2.1.2 Term Advance C.

(a) Advance. On the Second Amendment Date, subject to the terms and conditions
of this Agreement, Lender will make, and Borrower agrees to draw, one Term
Advance C equal to $1,500,000.

(b) Advance Request. To obtain Term Advance C, Borrower shall complete, sign and
deliver an Advance Request in substantially the form attached to the Second
Amendment (“Term Advance C Request”) to Lender. Lender shall fund Term Advance C
in the manner requested by the Term Advance C Request provided that each of the
conditions precedent to Term Advance C is satisfied as of the requested Advance
Date.



--------------------------------------------------------------------------------

(c) Interest. The principal balance of Term Advance C shall bear interest
thereon from such Advance Date at an initial rate equal to 11.0% per annum. The
interest rate will increase by the amount that the Prime Rate exceeds 3.75% from
time to time, such increase to be effective on the same date as the change in
the Prime Rate. The interest rate shall in no case be less than 11.0% per annum.
Interest is computed on a year consisting of 360 days, with interest calculated
daily based on the actual number of days elapsed.

(d) Payment. Borrower will make interest-only payments on Term Advance C,
beginning on the first Business Day of the month after the date of Term Advance
C, and continuing on the first Business Day of each month thereafter for so long
as any part of Term Advance C remains outstanding. The entire Term Advance C
principal balance and all accrued but unpaid interest hereunder shall be due and
payable on the Term Advance C Maturity Date. Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization on each payment date of all
periodic obligations payable to Lender in respect of the Term Advance C. Any
interest not paid when due shall be added to principal and thereafter bear
interest at the rate specified in Section 2.1.2(c), subject to increase, if
applicable, pursuant to Section 2.3.

(e) Term Advance C Facility Charge. On the Second Amendment Date, Borrower shall
pay Lender a facility charge equal to $15,000.

(f) Term Advance C End of Term Charge. On the earliest to occur of (i) the Term
Advance C Maturity Date, (ii) the date that Borrower prepays the Term Advance C,
and (iii) the date that Term Advance C becomes due and payable, Borrower shall
pay Lender a charge equal to $75,000.

(g) Prepayment Charge. Borrower may prepay all, but not less than all, of Term
Advance C at any time upon at least two Business Days’ notice to Lender. Upon
any prepayment of Term Advance C before December 31, 2015, Borrower shall pay
Lender a prepayment charge equal to three percent (3.0%) of the amount of such
prepayment. Such prepayment charge shall be due whether Term Advance C is
prepaid voluntarily or in connection with a Change of Control or Event of
Default.

(h) Change in Control. The entire principal amount of Term Advance C, all
accrued but unpaid interest, and the related Term Advance C end of term charge
and prepayment premium, if applicable, shall be due and payable upon a Change in
Control.

(i) Mandatory Prepayment. If Borrower disposes of any assets other than in
connection with a transaction that is subject to any of clauses (i), (ii) or
(iii) of the “Permitted Transfers” definition at any time after the Second
Amendment Date, Borrower shall pay Lender, at Lender’s election, an amount equal
up to the net proceeds of any such disposition greater than $1,000,000 and only
to the extent any amounts remain from such disposition after Borrower makes the
required payments under Section 2.1.1(i) in any calendar year as a mandatory
prepayment of the Term Advance C, such payment to be applied first to
outstanding interest, then to principal installments due in reverse order of
maturity. Any such prepayment shall not be subject to the prohibition on partial
prepayments and shall not be subject to the imposition of a prepayment charge
pursuant to Section 2.1.2(g).

(j) Promissory Note. At Lender’s request, Borrower shall execute a promissory
note in form and substance reasonably acceptable to Borrower and Lender to
evidence Term Advance C.



--------------------------------------------------------------------------------

3. Section 6.18 is amended in its entirety to read as follows:

6.18 Unrestricted Cash. Borrower shall at all times maintain a balance of
unrestricted cash or cash equivalents (including, for the avoidance of doubt,
any marketable securities invested under Borrower’s Investment Policy) of not
less than the lesser of (i) the aggregate Secured Obligations outstanding under
this Agreement and (ii) $5,000,000. From and after the Second Amendment Date but
on or before June 30, 2015, if Borrower receives at least $10,000,000 of
proceeds from (a) the sale or issuance of the equity interests of ASMC or
(b) Subordinated Indebtedness, Borrower shall maintain a balance of unrestricted
cash or cash equivalents (including, for the avoidance of doubt, any marketable
securities invested under Borrower’s Investment Policy) of not less than the
lesser of (i) the aggregate Secured Obligations outstanding under this Agreement
and (ii) $2,000,000.

4. Section 8.10 is added to the Agreement to read as follows:

8.10 Ghodawat Action. If a judgment, award, or other decision is rendered
against Borrower, or Borrower is ordered or directed to pay, by enforcement or
similar action, or elects to pay voluntarily or otherwise, or enters into a
settlement or other agreement, pursuant to which Borrower pays or becomes
obligated to pay, more than approximately Euro 8,340,000, plus any statutory,
non-penalty, interest rate as applicable in Singapore (which is currently
5.33%), plus non-penalty taxes, plus any other reasonable reimbursable fees,
expenses and costs (including reasonable legal fees) in connection with the
enforcement of the award, in each case in connection with the claims between
Borrower and Ghodawat Energy Pvt. Ltd.

5. The Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its terms and is ratified and confirmed in all
respects (other than ratification of any representations, which is addressed in
Section 5). Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Lender under the Loan Documents, as
in effect prior to the date hereof.

6. Borrower represents and warrants that the representations and warranties
contained in the Agreement and Loan Documents are true and correct in all
material respects as of the date of this Amendment (other than any
representations or warranties that relate to a specific date or specific
schedules, which such representations and warranties are true and correct in all
material respects on such earlier date or with respect to such schedules
previously delivered).

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

8. Within ten (10) Business Days after the Second Amendment Date, Borrower shall
deliver to Lender, inform and substance reasonably satisfactory to Lender an
endorsement to title insurance policy in connection with this Amendment.

9. As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender the following:

(a) this Amendment;

(b) an Amended and Restated Warrant to Purchase Stock;

(c) an amendment to that certain Mortgage and Security Agreement;

(d) a consent of Cowen;

(e) a certificate of an officer of Borrower, together with resolutions of
Borrower’s board of directors approving the transactions contemplated by this
Amendment;



--------------------------------------------------------------------------------

(f) a Term Advance C Request; and

(g) such other documents as Lender reasonably requests.

[Remainder of page intentionally left blank; signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have executed this Second Amendment to
Loan and Security Agreement as of the first date above written.

 

AMERICAN SUPERCONDUCTOR CORPORATION By:  

/s/ David Henry

Name:  

David Henry

Title:  

Chief Financial Officer

SUPERCONDUCTIVITY, INC. By:  

/s/ David Henry

Name:  

David Henry

Title:  

Chief Financial Officer

ASC DEVENS LLC By: American Superconductor Corporation, its sole member By:  

/s/ David Henry

Name:  

David Henry

Title:  

Chief Financial Officer

HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:  

/s/ Ben Bang

Name:  

Ben Bang

Title:  

Associate General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

TERM ADVANCE C REQUEST

 

To:    Date: December     , 2014

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn:

AMERICAN SUPERCONDUCTOR CORPORATION, for itself and any other entities
comprising Borrower requests from Hercules Technology Growth Capital, Inc.
(“Lender”) the Term Advance C in the amount of $1,500,000 on December     , 2014
(the “Term Advance C Date”) pursuant to the Loan and Security Agreement between
Borrower and Lender, as amended (the “Agreement”). Capitalized words and other
terms used but not otherwise defined herein are used with the same meanings as
defined in the Agreement.

Please:

 

(a)      Issue a check payable to Borrower   

 

                                     or      (b)      Wire Funds to Borrower’s
account   

 

       Bank:  

 

         Address:  

 

          

 

         ABA Number:  

 

         Account Number:  

 

         Account Name:  

 

   

Borrower represents that the conditions precedent to the Term Advance C set
forth in the Agreement are satisfied and shall be satisfied upon the making of
such Term Advance C, including but not limited to: (i) that no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing; (ii) that the representations and warranties set
forth in the Agreement and in the Warrant are and shall be true and correct in
all material respects on and as of the Advance Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date; (iii) that Borrower is in
compliance with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed; and (iv) that as of the Advance Date, no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default under the Loan
Documents. Borrower understands and acknowledges that Lender has the right to
review the financial information supporting this representation and, based upon
such review in its sole discretion, Lender may decline to fund the requested
Advance.

Borrower represents that Borrower’s corporate status and locations have not
changed since the date of the Agreement or, if the Attachment to this Advance
Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Term Advance
C if any of the matters that have been represented above shall not be true and
correct on the Advance Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.



--------------------------------------------------------------------------------

Executed as of the date first set forth above.

 

AMERICAN SUPERCONDUCTOR CORPORATION SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated: December     , 2014

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    AMERICAN SUPERCONDUCTOR CORPORATION Type of organization:   
Corporation State of organization:    Delaware Organization file number:   
2123041